Citation Nr: 1710119	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968. He died in January 1998, and the appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, jurisdiction over the claim was transferred to the RO in Montgomery, Alabama.  

This case has a long procedural history that has been summarized in previous Board decisions and remands and will not be reiterated here. In September 2007 and April 2012, the RO in Columbia and the Board respectively reopened the appellant's claim for service connection for the cause of the Veteran's Death.  The Board remanded the claim for development and in April 2014, the Board denied entitlement to Dependency and Indemnity Compensation (DIC) benefits and entitlement to service connection for the cause of the Veteran's death.  

The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court affirmed the Board's decision. The appellant then filed a motion for reconsideration, and in a March 2016 memorandum decision, the Court granted the appellant's motion, withdrew its December 2015 decision, and set aside the Board's April 2014 decision.  The matter was remanded to the Board for further proceedings consistent with the Court's decision. In August 2016, the Board remanded the matter for further development.

As discussed below, such development has been completed and associated with the claims file and this matter is returned to the Board for further review.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDINGS OF FACT

1.  The Veteran died in January 1998.  The death certificate reflects that the immediate cause of death was cardio-respiratory arrest (CRA).  

2.  Although not listed on the death certificate, acute lymphocytic leukemia (ALL) was the main contributing factor.  

3.  At the time of the Veteran's death, the Veteran had no service connected disabilities.  

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  Although herbicide exposure is presumed, the Veteran's CRA and ALL are not diseases which are eligible for presumptive service connection.  

4.  The causes of the Veteran's death, including CRA and ALL, have not been shown to be etiologically related to any disease, injury, or event in service, to include presumed herbicide exposure, or secondary to leiomyosarcoma of the retroperitoneal area, or the radiation or other treatment he received for leiomyosarcoma.


CONCLUSION OF LAW

The criteria for DIC based upon service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  
Hupp v. Nicholson, 21 Vet. App 342, 352-53 (2007). 

The RO satisfied the notice requirements in May 2001, May 2003, and May 2007 letters to the appellant.  Although the letters did not specifically notify the appellant that the Veteran had not been granted service connection for any disability during his lifetime, the Board finds that the appellant was apprised of that information in the prior final rating decision in November 2001 and had actual knowledge of that status.  Because the appellant's claim is denied herein, any questions as to the appropriate effective date and disability rating to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Service treatment records, personnel records, VA treatment records, and private treatment records have been associated with the claims file.  

As noted above, the case was remanded by the Board in August 2016 to obtain an addendum medical opinion regarding the cause of the Veteran's death.  VA obtained an adequate medical opinion in November 2016 which considered the Veteran's medical history, was based upon a review of the claims file, and was supported by detailed rationale.  Therefore, the Board finds that there has been substantial compliance with the April 2012 and August 2016 remand instructions and that the record now contains sufficient evidence to make a decision on the claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Neither the appellant nor her representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

As VA has satisfied its duties to notify and assist the appellant, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The service connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases.  38 C.F.R. § 3.309(e) (2016).  Relevant to the issue on appeal, the regulation includes the following listed diseases:  all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia (CLL)) and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

Additionally, a disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a). Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability beyond the normal progression of the disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

III.  Merits of the Case

A.  Cause of Death

The January 1998 death certificate lists CRA as the immediate cause of death, with no underlying conditions listed.  The coroner's report, also from January 1998, lists a medical history of acute leukemia.  In an April 2007 letter, the then former coroner stated that at the time of the Veteran's death, he was informed of the Veteran's treatment for leukemia, but was not provided with formal documentation to substantiate that information.  The medical qualifications of the coroner are not of record.  Nevertheless, the former coroner noted that he was informed that the Veteran had been exposed to certain herbicide agents in Vietnam and that it was his belief that the exposure led to the onset of the lymphocytic leukemia which led to his death.  There was no rationale for the opinion.  In her June 2008 substantive appeal, the appellant concurred in the coroner's opinion that the cardiorespiratory arrest was brought on by the leukemia.  

The October 2012 VA opinion obtained upon prior remand is given more probative weight when determining the Veteran's cause of death because of the analysis provided and greater access to the Veteran's medical history. In the report, the examiner opined that ALL was the main contributing factor in the Veteran's death.  He noted that the ALL failed to respond to many treatment attempts, including induction chemotherapy, consolidation therapy, and maintenance chemotherapy.  He noted that up to 20 percent of adults with ALL will have the primary resistant disease, as was the Veteran's case.  The Veteran's advanced treatment resulted in complications which required many rounds of transfusions and treatment for low counts, and the examiner noted that occult infections and metabolic/hematologic abnormalities are frequent/common causes of cardiac arrest, the primary cause of death noted on the Veteran's death certificate.  

Next, the examiner stated that ischemic heart disease was less likely as not a principle or contributory factor in the Veteran's death.  He noted that the only evidence in the claims file documenting heart disease was concerning another patient, not the Veteran.  He noted that the Veteran's medical history did not show any significant history of coronary artery disease (CAD) or ischemic heart disease (IHD).  Further, he stated that even if there was any CAD or IHD present in the Veteran's case, the medical notes show that the prolonged and intensive treatment for his ALL was not affected by CAD or IHD.  Finally, he stated that CRA merely means that the heart and lungs stopped working.  He noted there are dozens of ways this could occur and in the Veteran's case, the most likely cause was complications from his diagnosed ALL. 

Because of the rationale and detail provided by the October 2012 VA opinion, the Board weighs the conclusions drawn in that report greater than the conclusions drawn by the 1998 coroner's report, which did not provide satisfactory analysis.

B.  Presumptive Service Connection

The appellant's two primary theories of entitlement are that the Veteran developed acute lymphocytic leukemia (ALL) as a direct result of exposure to herbicide agents, including Agent Orange, during his military service in the Republic of Vietnam, or that the Veteran's ALL was secondary to sacral radiation treatment in 1979 for leiomyosarcoma (a presumptive condition under 38 CFR 3.309 (e)).  She further maintains that the Veteran's death by cardio-respiratory arrest (CRA) was brought on by his diagnosed ALL. 

The Veteran's Form DD-214 documents that he served in the United States Navy during the Vietnam era with a military occupational specialty (MOS) of structural steel worker.  Significantly, a service personnel record entry dated August 17, 1967 shows that the Veteran performed temporary additional duty in connection with Amphibious Operations at Chu Lai, Vietnam.  Therefore, because the Veteran had service in the Republic of Vietnam during the requisite time period, and because the Board finds no affirmative evidence to the contrary, he is presumed to have been exposed to herbicide agents, including Agent Orange.

The evidence of record clearly shows that the Veteran was diagnosed with ALL in June 1995.  ALL (unlike CLL) is not one of the enumerated diseases associated with exposure to herbicide agents; therefore, the Veteran is not entitled to presumptive service connection based upon his diagnosis of ALL.  See 38 C.F.R. § 3.309(e).  



C.  Direct Service Connection

As noted above, however, the appellant is not precluded from showing that the Veteran's non-presumptive ALL was caused by his presumed exposure to herbicides during service.  

The Veteran was not service connected for ALL or any other disability at the time of his death.  

In an April 2007 letter, the coroner stated that he was recently informed of the Veteran's exposure to Agent Orange during active service.  He then opined that such exposure led to the onset of the lymphocytic leukemia, which led to the Veteran's death.  Again, the medical qualifications of the coroner are not of record.  Nevertheless, the former coroner noted that he was informed that the Veteran had been exposed to certain herbicide agents in Vietnam and that it was his belief that the exposure led to the onset of the lymphocytic leukemia which led to his death.  

The coroner's nexus opinion has limited probative value, however, as it is unsupported by rationale and conflicts with other medical evidence of record.  In December 2003, after reviewing the Veteran's medical history, Dr. M. opined that the Veteran's ALL was not primary and therefore, there was no service connection.  

The most probative, competent evidence of record regarding a possible nexus between the Veteran's service, including presumed herbicide exposure, and the cause of his death is the October 2012 VA opinion.  The examiner reviewed the Veteran's claims file, considered the medical history, and provided an opinion that was adequately supported by detailed rationale.  

First, in order to address the Appellant's March 2012 argument that there is not a notable difference between ALL and CLL, the examiner noted that ALL is a condition that is separate and distinct from CLL, with differing etiologies, epidemiology, onset, prognosis, and treatment.  The lab studies clearly identify the disease as ALL (not a presumptive Agent Orange condition) and not CLL (a presumptive Agent Orange condition).  

Next, the examiner opined that the Veteran's ALL was less likely as not related to or caused by his active service, including Agent Orange exposure.  He again noted that not only is ALL not a presumptive Agent Orange condition, but there is no medical evidence of ALL during the Veteran's active service.  The examiner when on to explain that the documentation is clear that ALL had its onset in the mid-1990s, which is decades after service, and he stated that ALL "is not a subtle condition that can remain hidden for decades."  The Board interprets this statement to mean that if the Veteran's ALL was caused by his exposure to Agent Orange, it would have surfaced very soon after exposure, and not nearly thirty years later.  Therefore, the examiner did not rely solely on the absence of ALL from the list of presumptive diseases associated with herbicide exposure, but also explained why the disorder would have a different onset if it were caused by exposure.   The examiner noted that leiomyosarcoma may have arisen from herbicide exposure but that it was not the cause of death or a contributor to the development of ALL or its treatment.  

D. Secondary Service Connection

Now, the Board turns to the appellant's contention that the Veteran's 1995 ALL diagnosis was caused by sacral radiation treatment in 1979 for his leiomyosarcoma, a theory of secondary service connection, and the contention that, regardless of presumptive service connection, his exposure to Agent Orange caused his ALL.

An August 1995 consultation report by Dr. C. documents that the Veteran probably had secondary ALL either as a result of sacral radiation therapy for a sarcoma in 1979 or nuclear power plant exposure.  Dr. M's 2003 opinion restates that the sacral radiation therapy or the Veteran's nuclear power plant exposure resulted in the Veteran's ALL. Both of these opinions are unsupported by a rationale and conflict with other medical evidence of record.

The October 2012 VA opinion noted medical documentation of the Veteran's leiomyosarcoma in 1979.  The examiner noted that there is no medical evidence that this condition contributed to the Veteran's ALL.  He stated that the sarcoma did not affect or interfere with the ALL treatment and associated prognosis as it is a distinct and separate cancer from the ALL originating from a completely different cell type.  The October 2012 examiner clearly noted that there was no medical evidence that the leiomyosarcoma contributed to the Veteran's ALL, and opined that it did not affect or interfere with the separate and distinct ALL.  

One questionable statement made on the October 2012 VA opinion is that, "[t]he sarcoma was detected as part of the ALL work up but did not affect or interfere with the ALL treatment and associated prognosis."  Based on a review of the entire opinion, it appears that this statement was made in error. Nowhere else in the Veteran's medical record does it appear that he was still suffering from sarcoma at the time of his ALL diagnosis.  In a December 1983 discharge summary, Dr. D states that there has been no evidence of any recurrence of the Veteran's leiomyosarcoma since the Veteran received treatment for that condition.  Additionally, in the August 1995 private medical record, the Veteran describes his leiomyosarcoma as "cured."  Furthermore, should the Veteran have had some form of sarcoma during the timeframe he was diagnosed with ALL, the last time he received radiation treatment was in 1979.  Therefore, the factually inaccurate statement that the Veteran's sarcoma was detected during his ALL treatment does not invalidate the examiner's detailed explanation regarding the relationship and origin of the Veteran's ALL.

Additionally, the Board's August 2016 remand instructions required the AOJ to obtain a medical opinion regarding the likelihood that the Veteran's leiomyosarcoma of the retroperitoneal area, or the radiation or other treatment he received for such leiomyosarcoma, caused the Veteran's ALL. In November 2016, a VA opinion stated that the radiation experienced by the Veteran was less likely than not the cause of the Veteran's ALL. The examiner cited two medical treatises to support his conclusion that although radiation therapy has been linked to the development of malignancies, it is very rare for it to occur five to fifteen years after treatment. Furthermore, of those individuals that develop a malignancy, it is extremely rare to develop ALL.

In light of all of the above, the Board finds that a preponderance of the evidence is against a finding that the causes of the Veteran's death, including CRA and ALL, were caused or aggravated to his service, including his presumed exposure to herbicides such as Agent Orange, or secondary to sacral radiation treatment in 1979 for his leiomyosarcoma.  The only medical opinions of record linking the Veteran's ALL or cause of death to his service is the coroner's 1997 statement, and August 1995 and August 2003 medical opinions which as discussed above, have been found to be of limited probative value and outweighed by the adequate VA examination opinions in October 2012 and November 2016.  The Board notes that most of the probative value of a medical opinion comes from their reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board is sympathetic to the appellant's loss, and acknowledges the statements made by the appellant alleging a nexus relationship between the cause of the Veteran's death, including CRA and ALL, and his service.  However, as a lay person, the appellant is not competent to etiologically link complex conditions like CRA and ALL to service, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence and there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to dependency and indemnity compensation based upon a claim of
service connection for the cause of the Veteran s death is denied



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


